                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THERESA HONG,                                     Case No. 18-cv-04039-JST
                                                      Plaintiff,                          ORDER APPROVING REQUEST TO
                                   8
                                                                                          APPEAR BY TELEPHONE
                                                v.
                                   9
                                                                                          Re: ECF No. 39
                                  10    AXA EQUITABLE LIFE INSURANCE
                                        COMPANY,
                                  11                  Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby GRANTS Defendant’s request to appear by telephone at the conference

                                  14   scheduled for May 15, 2019 at 2:00 p.m. Not less than twenty-four hours before the conference,

                                  15   counsel shall contact the courtroom deputy at 415-522-2036 or jstcrd@cand.uscourts.gov to

                                  16   provide a direct dial number at which counsel can be reached for the conference.

                                  17          IT IS SO ORDERED.

                                  18   Dated: May 7, 2019
                                                                                      ______________________________________
                                  19
                                                                                                    JON S. TIGAR
                                  20                                                          United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
